Citation Nr: 1341099	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  06-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain prior to December 19, 2007, in excess of 40 percent from December 19, 2007, through August 2, 2010, and in excess of 20 percent thereafter.

2. Entitlement to an initial evaluation in excess of 10 percent for a cervical strain. 

3. Entitlement to service connection for left carpal tunnel syndrome. 

4. Entitlement to service connection for right carpal tunnel syndrome.

5. Entitlement to service connection for a left ankle disability. 

6. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2012 and June 2013, the Board remanded the claim for further development.

This appeal was processed using the Veteran's Benefit Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial evaluation in excess of 20 percent for a lumbar strain prior to December 19, 2007, in excess of 40 percent from December 19, 2007, through August 2, 2010, and in excess of 20 percent thereafter, entitlement to an initial evaluation in excess of 10 percent for a cervical strain, and entitlement to service connection for left carpal tunnel syndrome, right carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The competent and probative evidence does not establish that a bilateral ankle disability was incurred in service or is otherwise related to service.
CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided pre-adjudication notice in an August 2004 letter. Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Id.  

VA has obtained the Veteran's service treatment records and VA records, assisted her in obtaining evidence, afforded her physical examinations and obtained medical opinions related to the matters on appeal.  The Board finds that these examinations are thorough, and provide adequate clinical findings so as to allow the Board to adjudicate the issues addressed herein.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria and Analysis

Initially, the Board notes the Veteran does not assert that her claimed disorder is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  The Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks entitlement to service connection for a bilateral ankle disability.  After a review of the record, the Board finds the preponderance of the evidence is against the claim.  

A December 2001 Report of Medical History the Veteran reported having previous foot trouble.  Service treatment records of May 2003 show the Veteran was noted to have edema in the bilateral lower extremities following the delivery of her child.  Records from July 2003 note no edema in the extremities.  Otherwise, service treatment records are silent for any bilateral ankle disability. 

Post service, the Veteran has continued to complain of swelling of her ankles and has been given compression socks to alleviate her symptoms.

A VA examination was conducted in June 2012.  The examiner, after an interview and examination of the Veteran, did not render a diagnosis of any bilateral ankle disability.  X-rays showed mild soft tissue swelling around the ankles and mild osteopenia. 

An addendum medical opinion was obtained in July 2013.  The examiner noted  that the clinical exam in June 2012 was normal.  X-rays showed a suggestion of mild soft tissue swelling which does not constitute a true diagnosis of the ankle joint disability.  She further noted that swelling of a joint can be due to various factors such as cardiac or renal disease but this was worked up in service and was normal.  Finally, she stated that the osteopenia that was seen radiographically is an age related finding and is not caused by or related to active service.

The Board finds the June 2012 VA examination and medical opinion provided in July 2013, to be adequate to properly decide the claim.  The examiner, while partially inconsistent in her findings in June 2012, clarified the inconsistencies and provided adequate reasoning for her opinions in the July 2013 opinion.  Therefore, the Board affords it great probative weight. 

In regards to the findings of "suggestion" of soft tissue swelling around the ankles, the examiner noted this does not constitute an actual diagnosis of a disability.  Indeed, she emphasized that the clinical findings were normal at the time of the examination and the x-rays only showed a suggestion of swelling which is not considered a disability.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer ; supra.

The Board acknowledges that the Veteran's representative argued in the November 2013 brief, that the medical opinion as to the soft tissue swelling is inadequate.  The Board disagrees.  The Veteran's representative argues that the examiner is confusing in her opinion when she states that there are multiple reasons for swelling of the ankle to include cardiac and renal issues and these systems were negative during service.  He argues that the examiner should only focus on the likely culprit rather than on causes which have been ruled out.  The Veteran's representative fails to recognize that the examiner specifically found that the suggestion of soft tissue swelling did not constitute an actual disability of the bilateral ankles.  As it is not considered a disability, the cause of the soft tissue swelling need not be addressed.

As to the osteopenia findings, the examiner opined that the osteopenia is not due to service but rather is age related.  She provided an opinion and a reasoning for the same. 

Overall, and as previously noted, the Board finds the opinion to be adequate and sufficient to decide the claim.  Moreover, the opinion stands uncontradicted by any other competent medical opinion.

The Board acknowledges and has considered the Veteran's arguments that she has a bilateral ankle disability that is due to service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The Veteran has reported her symptoms of swollen ankles started in service and has specifically pointed to the findings of edema in the lower extremities as proof of her allegations.  Service treatment records show findings of edema in the lower extremities and the Veteran is competent to report said symptoms.  Nonetheless, the Veteran is not competent to provide an opinion as to issues which require medical expertise, and the diagnosis of an ankle disability or lack thereof, is a complex medical issue which requires expertise beyond that demonstrated by the Veteran.  Therefore, the Board affords little probative weight to the Veteran's assertions that she has a current ankle disability which is due to service and assigns greater probative value to the VA examiner's opinions as this was prepared by skilled, neutral, medical professional after obtaining a history from the Veteran and conducting an examination.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a bilateral ankle disability and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.


REMAND

The Veteran seeks an increased disability rating for the service connected lumbar strain and cervical strain. She also seeks service connection for bilateral carpal tunnel syndrome and for a bilateral ankle disability.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  

In the June 2013 remand, the Board found that clarifications were needed regarding the medical opinions of record as to all the issues on appeal. 

In regards to the carpal tunnel syndrome examination, it was noted that in the May 2012 VA examination and opinion, the examiner provided a finding that there is no current medical evidence of carpal tunnel syndrome while also providing a positive nexus opinion.  Moreover, while the examiner provided no diagnosis of carpal tunnel syndrome, she noted in the examination report that the Veteran does have symptoms associated with peripheral neuropathy and noted the same include intermittent pain, paresthesias and numbness.  The examiner, however, provided no explanation for the reported symptoms.  Finally, the Board noted that in December 2008, the Veteran was found to have mild chronic right C6 radiculopathy.  

The Board requested that the examiner provide an opinion which reconciled the reported symptoms consistent with peripheral neuropathy of the upper extremities with the normal findings of the EMG test.  Moreover, the examiner was asked to reconcile the opinion that carpel tunnel syndrome is related to service with the finding that there is no carpal tunnel syndrome disability.  Finally, the examiner should discuss the 2008 findings of radiculopathy at C6 with the EMG findings and whether this is a condition that may resolve itself with time. 

An opinion was obtained in July 2013.  Unfortunately, the opinion does not comply with the Board's remand.  In July 2013, the VA examiner stated that the Veteran's neurologic exam and EMG for bilateral upper extremities was normal at the time of the prior examination.  Therefore, there was no evidence of bilateral carpal tunnel syndrome.  However, in service the Veteran was diagnosed with carpal tunnel syndrome and given wrist splints.  Therefore, the diagnosis is bilateral carpal tunnel syndrome - not currently active.  The medical opinion is consequently the same.  As to the 2008 findings of radiculopathy at C6, this was not currently active at the time of examination as clinical exam and EMG were normal.  In examining the opinion, the Board finds the examiner did not address any of the Board's orders in its June 2013 remand.  On remand a new examination by a different examiner must be obtained.

Regarding the lumbar and cervical strain, the Board noted that an EMG study was not conducted at the time of the June 2012 VA examination as had been requested in the May 2012 Board remand.  The Board was particularly concerned that although the Veteran denied symptoms of paresthesias at the June 2012 examination, the Veteran had reported symptoms of paresthesias in the recent past.  Moreover, an MRI of the lumbar spine of July 2003 noted that there is disc protrusion at L5/S1 which does encroach on the descending L5 nerve roots bilaterally.  In the June 2013, the Board requested that the examiner discuss whether the MRI findings of disc herniation which encroaches on the nerve roots could produce neurological manifestations consistent with the Veteran's reported symptomatology of paresthesias of the upper and lower extremities.  In considering this question, the examiner was to also offer a new opinion as to whether an EMG test of the bilateral lower extremities is warranted to clarify if there are any neurological manifestations of the claimed disabilities.  If such a test is deemed necessary, it should be conducted. 

A new opinion was obtained in July 2013, however the examiner did not address the Board's remand requests.  Rather, the examiner reiterated that at the time of the June 2012 examination, there were no clinical findings of radiculopathy and therefore, no EMG study was needed.  A new examination by a different examiner should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of her claimed bilateral carpal tunnel syndrome.  The examiner should be given access to the Veteran's electronic claims file contained in VBMS.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral carpal tunnel syndrome, if diagnosed, is attributable to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  If radiculopathy symptoms are noted but no carpal tunnel syndrome is diagnosed, the examiner should explain the etiology of the radicular symptoms.

2.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of her service-connected low back and cervical spine disabilities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examination report should specifically state the degree of disability present in the Veteran's low back and cervical spine and her current range of motion in these spinal segments, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected low back and cervical spine disabilities should be discussed and an EMG should be performed in conjunction with the examination.  The examiner also discuss whether the MRI findings of disc herniation which encroaches on the nerve roots could produce neurological manifestations consistent with the Veteran's reported symptomatology of paresthesias of the upper and lower extremities.  The clinician should also discuss how the Veteran's disability impacts her daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the above is complete, readjudicate the Veteran's claims.  If any of the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and her representative, and give them an opportunity to respond, before the case is returned.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


